Taliaferro, J.
The appellee moves to dismiss this appeal.
First — Because the certificate is defective in not reciting that the-transcript contains “all the documents filed in the suit,’’ and that it contains “all the testimony adduced.”
Second — That the transcript is signed by the deputy clerk.
Third, — That the record of appeal was not brought up within tlieproper time after the order for a certiorari was issued.
Fourth — That appellant is without interest in the suit.
*211The transcript is certified to be “a true copy of all the proceedings had and of all the testimony taken on the trial,” etc. This suffices. 12 La. 476 ; 9 An. 95. The other grounds are without force. Motion overruled.